DETAILED ACTION
	This office action is in response to the amendment and terminal disclaimer filed on January 8, 2022.  In accordance with this amendment, claims 2-4 and 12 have been amended.
Claims 1-15 remain pending (claims 1 and 13 in independent form) and are now in condition for allowance.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are no longer currently pending), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Terminal Disclaimer
The terminal disclaimer filed on January 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,824,048 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.  Claims 1 and 13 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claims 1 and/or 13.  The closest single prior art reference to claims 1 and 13 is Torres ‘932.  However, also note References C-E from the PTO-892 dated on August 11, 2021 (Kaminer; Avouris; Vermeullen); and further see new attached PTO-892 form reference A to Li Zeren CN ‘187.  Of note is that the Examiner must consider claims 1 and 13 in the context of the specification for each feature, such as “microvolts”, “microwave”, “particular cryogenic temperature”, “generating optical photons”, “electron densities”, “quantum level”, etc.  For these reasons, the Examiner is unable to present a prima facie case of obviousness for either independent claim under the requirements of 35 U.S.C. 103.  Claims 2-12 and 14-15 are allowable as being in dependent claim form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see amendment and remarks (pages 7-8), filed January 8, 2022, with the filing of a timely terminal disclaimer, with respect to the non-final rejection (mailed on August 11, 2021), have been fully considered and are persuasive.  Based on the presentation of current claims 1-15, all issues from such non-final rejection have been obviated.  Pending claims 1-15 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 13, 2022